                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                     Civil Action No. 1:19-cv-00233-GCM

DEANA ANNE BREEDLOVE,

              Plaintiff,
 vs.
                                                            ORDER
ANDREW M. SAUL,
Commissioner of
Social Security Administration

          Defendant.
________________________________


       THIS MATTER is before the Court on the Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

[Doc. 12].

       For the reasons in the Plaintiff’s Motion,

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss

[Doc. 12] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.


                                 Signed: January 15, 2020
